Title: Contemporary Translation of Extracts from Destutt de Tracy’s Reflections on Montesquieu’s First Twelve Books, [after 16 September 1810]
From: Destutt de Tracy, Antoine Louis Claude,Duane, William
To: 


            
              after 16 Sept. 1810
            
            In the second book, we shall perceive, that all governments may be classed under two heads, namely . . . . those which are founded on the general rights of man . . . . and those which are supposed to be founded on particular rights.
            Montesquieu has not adopted this distribution; he classes governments according to the accidental circumstances of the number of men invested with authority; and in the third book he enquires which are the moving, or rather conservative principles of each kind of government. To despotism he assigns the attribute of fear. . . . to monarchy, honor. . . . to a republic, virtue. These principles may be more or less subject to explanation or doubt; but without pretending absolutely to deny them, we believe it may be asserted, that from the discussion in which they have engaged us, it results that the principle of government founded on the rights of men, is reason.
            The fourth book concerns education: Montesquieu determines that it should be accordant with the principles of the government, in order to secure its existence; this is reasonable, and from it I draw this consequence, that those governments which support themselves by false ideas, should not venture to give to their subjects a very solid education; that those which require to keep certain classes in a state of degradation and oppression, should not permit them to obtain instruction; and that those governments only which are founded on reason, can desire that education should be solid, profound, and generally diffused. 
            Montesquieu appropriates the sixth book to the examination of the consequences of the principles of different governments, applied to the simplicity of civil and criminal laws, and the forms of judgment. In treating of this subject with him, and profiting by what had been previously said, I have obtained more general and extensive results. I noticed that the human mind is as progressive in the social as in all other sciences, that democracy or despotism were the first governments imagined by men, and mark the first degree of civilization. . . . that aristocracy under one or more chiefs, whatever name may be given to it, has every where taken the place of these in artificial governments, and constitutes the second degree of civilization… and that representative democracy under one or several delegates, is a new invention, which forms and constitutes the third degree of civilization. I added, that in the first state, it is ignorance which governs or force that dictates . . . . in the second, opinions are formed, and religion has the greatest power . . . . in the third, reason begins to prevail and philosophy has more influence. I also observed, that the principal motive of punishment in the first stage of civilization, is human vengeance . . . . in the second, divine vengeance . . . . and in the third, to prevent future evil. 
            After having, in his first ten books, considered the different kinds of government, under every aspect, Montesquieu devotes the eleventh book, entitled . . . . of laws which establish political liberty with relation to the constitution, to shew that the English constitution is the most perfect example of the social science, and that it is folly to seek the means of securing political liberty, since it is already secured.
            Not feeling any conviction of the correctness of this opinion, I divided the book into two chapters; and in the first, proved that the problem had not been yet solved, and that it could not be solved so long as too much power is vested in a single person; and in the second chapter I have endeavored to explain how the problem might be solved, by never giving to a single man, any more power than can be taken from him without violence; and that when he is changed, all shall not change with him.
            To conclude: Montesquieu in his twelfth book, treats of laws establishing political liberty with relation to the citizens; there being little new to be drawn from this book, I confined myself to the investigation which produced this result . . . . Political liberty cannot exist, without individual liberty, and that of the press; nor these, without trial by jury.
           